Citation Nr: 1414458	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ear disability manifested by disequilibrium.

2.  Entitlement to service connection for a right ear disability manifested by disequilibrium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, in which the RO reopened and denied service connection for a right ear disability manifested by disequilibrium secondary to perforated right tympanic membrane.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

Regarding this claim, it is important to note that a symptom, such as disequilibrium alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  A symptom, in and of itself, is not a "disability" for VA purposes.  Therefore, the Board has recharacterized the Veteran's claim for disequilibrium as a right ear disability manifested by disequilibrium.

The issue of service connection for a right ear disability manifested by disequilibrium is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted a timely notice of disagreement to the April 2006 rating decision, but did not submit a timely substantive appeal.
2.  Evidence received since the April 2006 rating decision does relate to an unestablished fact of an event or injury in service necessary to substantiate the claim of service connection for a right ear disability manifested by disequilibrium.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied service connection for a right ear disability manifested by disequilibrium, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for a right ear disability manifested by disequilibrium has been received.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision, and thus, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service connection of a right ear disability manifested by disequilibrium.  The claim was last denied in an April 2006 rating decision, and the Veteran did not submit a timely substantive appeal.  The current claim is grounded upon the same factual bases as the claim previously denied in the April 2006 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen a previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is presented.   Before the Board may reopen such a claim, it must find evidence submitted is both new and material.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Reopening of Service Connection

In the claim on appeal, the Veteran seeks to reopen service connection for a right ear disability manifested by disequilibrium.  In an April 2006 rating decision, service connection for a right ear disability manifested by disequilibrium was denied because there was no event in service and no nexus evidence.  The Veteran filed a timely notice of disagreement, but did not file a timely substantive appeal, and the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(b), 20.1103.

Since the prior denial of the claim for service connection for a right ear disability manifested by disequilibrium, the Veteran has been provided with VA audiology and ear disease examinations for compensation purposes.  In addition, VA received private treatment records and statements by the Veteran in support of the claim.  
The Board finds that new and material evidence to reopen service connection for a right ear disability manifested by disequilibrium has been received.  The July 2008 VA examination reports; January 2009 private treatment provider letter; February 2009 and December 2010 Veteran statements; and December 2010 and January 2011 private treatment reports are new, in that they were not of record at the time of the prior final decision, and they are material in that they provide diagnosis and nexus evidence, the relationship of a current disability to service, which relate to unestablished facts necessary to substantiate the claim.  The Veteran reported he had been diagnosed with Meniere's disease and private treatment records indicate such a diagnosis.  The July 2008 VA examiner provided a negative nexus opinion, noting that "Meniere's disease was excluded as a diagnosis."

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for bilateral hearing loss.  Shade, 24 Vet. App. at 117-18.  Having reopened the Veteran's service connection claim for a right ear disability manifested by disequilibrium, the Board may now consider the claim on its merits as the Veteran has had the opportunity to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  As discussed below, the Board is remanding the claim for service connection for additional development.


ORDER

New and material evidence having been received; service connection for a right ear disability manifested by disequilibrium is reopened.


REMAND

After review of the record, the Board finds that additional development is needed on the issue of service connection for a right ear disability manifested by disequilibrium.  A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The evidence of record indicates the Veteran may have been diagnosed with Meniere's disease during the appeal process.  This evidence was not part of the record when the Veteran was provided a VA ear disease examination in July 2008.  Therefore, the Board finds that a remand is warranted to obtain updated treatment records and a new VA ear disease examination and opinion as to the nature and etiology of any right ear disability manifested by disequilibrium.




Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment and/or private treatment records from January 2011 regarding the right ear (to include disequilibrium), and associate them with the record.

2. Thereafter, schedule the Veteran for a VA ear disease examination to assist in determining the nature and etiology of the Veteran's right ear disability (to include Meniere's disease).  Any tests needed should be performed.  The VA ear disease examiner should provide opinions as to whether, based on the available evidence of record:

a. Does the Veteran have a disability manifested by disequilibrium (to include Meniere's disease)?  If yes, provide the diagnosis.  If the Veteran does not have Meniere's disease, provide a rationale to support this conclusion.

b. Does the Veteran have a disability manifested by disequilibrium (to include Meniere's Disease) that is at least as likely as not incurred in or was caused by active service?

c. Does the Veteran have a disability manifested by disequilibrium (to include Meniere's disease) that is at least as likely as not caused by any service-connected disability (to include perforated right tympanic membrane, hearing loss, and/or tinnitus)?

d. Does the Veteran have a disability manifested by disequilibrium (to include Meniere's disease) that is at least as likely as not permanently worsened in severity beyond a normal progression by any service-connected disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide rationales for his or her opinions with references to the evidence of record.

3.  After completion of the above development, the claim for service connection for disequilibrium should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


